IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA Case No. 3:19¢r53
Plaintiff,
District Judge Walter H. Rice
V.

BRICESTON PACKNETT

Defendant.

 

ORDER APPOINTING COUNSEL UNDER THE CRIMINAL JUSTICE ACT

 

This case is before the Court upon Defendant’s application for appointment of counsel
pursuant to 18 U.S.C. §3006A. Upon the Court’s Sua Sponte Order for Appointment of Counsel,
the Court appointed a member of the Criminal Justice Act Panel.

IT IS ACCORDINGLY ORDERED that Alan D. Gabel, of the CJA Panel for the

Southern District of Ohio, is appointed as counsel to represent the Defendant in this case.

May 21, 2019 t Fem fo

Walter H. Rice
United States District Judge
